Citation Nr: 1408949	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to Department of Veterans Affairs benefits.



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to September 1985.  He died in November 2007.  The appellant in this case is the Veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  The claims folder was transferred to the jurisdiction of the RO in Baltimore, Maryland.  

In connection with her appeal, the appellant requested and was scheduled for a personal hearing before a Veterans Law Judge in Washington, D.C., to be held on January 23, 2012.  In a December 2011 letter sent to her most recent address of record, the Board notified the appellant of the date and time of the hearing.  The letter was returned by postal authorities as undeliverable, and the appellant failed to appear.  

In a February 2012 letter sent to an alternative address of record, the Board notified the appellant that it had become necessary to reschedule her hearing for April 2012.  (The Board notes that Federal Government offices in the Washington, D.C. area opened late on January 23, 2012, due to inclement weather).  The letter was also returned by postal authorities as undeliverable, and the appellant failed to appear.  

Pursuant to 38 C.F.R. § 20.702(d) (2013), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  The Board notes that, although the letters notifying the appellant of the hearings were returned as undeliverable, there were no other possible and plausible addresses available to the Secretary.  Davis v. Principi, 17 Vet. App. 29, 37 (2003) (regarding presumption of regularity); see also Lamb v. Peake, 22 Vet. App. 227, 232 (2008) (noting that "the onus is on the claimant to have a reliable address for receiving notice and to keep the Secretary informed of the address.").  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in July 1982.

2. The Veteran died in November 2007.

3.  At the time of the Veteran's death, the appellant and the Veteran were legally married, although they had not lived together since 1992.

4.  The appellant reports that her separation from the Veteran in 1992 was due to his misconduct, and there is no evidence to the contrary.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits have been met.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

According to their certificate of marriage, the appellant and the Veteran were married in July 1982.

The record on appeal shows that, in September 1999, the Veteran filed a claim for VA compensation benefits.  In a March 2000 rating decision, he was awarded VA compensation benefits at the 30 percent rate.  He was advised that Veterans who had a combined disability rating of 30 percent or more could receive additional compensation for a spouse.  The Veteran was further advised that, if he wished to apply for such additional compensation, he should submit the necessary paperwork.  He did not respond and continued to receive VA compensation as a single Veteran with no dependents during his lifetime.  

The Veteran died in November 2007.  His certificate of death lists his marital status as married and the appellant as his surviving spouse.  

In May 2008, the appellant submitted an application for VA death benefits as the surviving spouse of the Veteran.  She indicated that, although she and the Veteran had separated in 1992, they had remained legally married during his lifetime because she could not afford a divorce.  She indicated that the Veteran had never provided child support and that she had supported her children using federal assistance programs such as Aid to Families with Dependent Children (AFDC) and Supplemental Security Income (SSI).  The appellant also indicated that she and the Veteran had considered reconciling, but "there were things that needed to be done first."  She indicated that they had visited a marriage counselor and attended Alcohol Anonymous meetings together.  

In a May 2008 letter, the RO asked the appellant to provide additional information regarding her relationship with the Veteran, but she failed to respond.  In a June 2008 letter, the RO denied her claim.  

In a letter received in February 2009, the appellant indicated that the Veteran had always had problems with alcohol abuse.  She reported that, in 1990, their daughter accused the Veteran of sexual abuse and that, in 1992, things came to a point that she had to choose between her children and her husband.  She indicated that she left the Veteran because he was not willing to work on his problems.  She indicated that, in 1994, she caught the Veteran using drugs and asked him for a divorce, but he refused and she could not afford to obtain one on her own.  

In August 2009, the RO denied her claim finding that the appellant and the Veteran had not continuously cohabitated from the date of their marriage to the date of his death.  

The appellant appealed the RO's determination arguing that she and the Veteran separated because he was abusive towards her and their children and because he abused drugs and alcohol.  She indicated that she felt it was best to get away from that abusive lifestyle.  The appellant argued that, because "[t]here was never any 'legal' documents put in for separation or divorce," she should be entitled to VA benefits as the Veteran's surviving spouse.  See August 2011 VA Form 9.  



Applicable Law

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 (West 2002); 38 C.F.R. § 3.54 (2013).

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a Veteran at the time of the Veteran's death; and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2013).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2013).

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States Court of Appeals for Veterans Claims (Court) held that neither 38 U.S.C.A. § 101(3) nor 38 C.F.R. § 3.53(a) permitted post-separation conduct in and of itself to be a basis for denial of "surviving spouse" status.  The Court set forth a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the Veteran or due to his misconduct.  The Court found that the "without fault" requirement of the law was not a continuing one.  Rather, the finding of fault is to be determined on the basis of an analysis of the conduct at the time of separation.  Id.

In claims for benefits, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).


Analysis

Applying the criteria cited above to the facts in this case, the Board finds that the appellant is entitled to recognition as the surviving spouse of the Veteran.

As a preliminary matter, the Board notes that the record shows that the Veteran and the appellant were legally married in July 1982, as established by a valid marriage certificate.  It is undisputed that the marriage of the appellant and the Veteran was never legally terminated prior to his death in November 2007.

As set forth above, the evidence indicates that the appellant and Veteran did not continuously cohabitate from the date of their marriage to the date of his death. Indeed, the record shows that the Veteran and the appellant had not lived together since 1992.  The appellant concedes this fact, but has reported that she left the Veteran at that time because he was abusive towards her and her children and because he had abused drugs and alcohol.  Her statements as to the reason for the separation are not contradicted in the record on appeal.  

Based on the foregoing, the Board concludes that the appellant was the lawful spouse of the Veteran at the time of his death.  Although they did not live together continuously from the date of their marriage to the date of the Veteran's death, absent evidence to the contrary, their separation was due to the Veteran's misconduct without fault of the appellant.  Finally, the appellant reports that she has not remarried since the death of the Veteran, and there is no indication that she has otherwise held herself out openly to the public to be the spouse of another person.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in her favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Resolving the benefit of the doubt in favor of the appellant, the Board finds that she is entitled to recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits.



ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to VA benefits is granted.




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


